 

 

AO 106 (Rev. 04/50) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

In the Matter of the Search of:

Records and information associated with the cellular
telephone assigned call number 414-892-3971 (Target
Cell Phone) whose service provider is T-Mobile/Metro
PCS.

Case No. [F735 NM (nd)

 

APPLICATION FOR A SEARCH WARRANT

J, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
evidence of a crime;
XX] contraband, fruits of crime, or other items illegally possessed;
XI property designed for use, intended for use, or used in committing a crime;
L] a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 21, United States Code, § 846, 841(a)(1) and 843(b).
The application is based on these facts: See attached affidavit.

Delayed notice of _30 days (give exact ending date if more than 30 days: November 15, 2019) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Sefit~ SA was

Cc Applicant's signature

 

Special Agent Jeff Milam, DEA
; Name and Title

Sworn to before me and signed in my presence:

Date:

 

City and State: Milwaukee, Wisconsin Honorable Nancy Joseph, U.S. Magistrate Judge
Case 2:19-mj-00935-NJ Filed 12/06/19 Page f’t 8d" peédiHent 1

 
 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Jeff Milam, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant under Federal
Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(1)(A) for information about the location
of the cellular telephone assigned call number (414) 892-3971, (“Target Cell Phone”). The TCP
service provider is T-Mobile/Metro PCS, which is a wireless telephone service provider
headquartered in Parsippany, New J ersey. The TCP is subscribed to “LLOYD JACKSON”
Milwaukee, Wisconsin 53206. The TCP is described herein and in Attachment A, and the location
information to be seized is described herein and in Attachment B.

2. I am a Special Agent with the Drug Enforcement Administration, and have been
since September 2014. Prior to my current assignment, I was employed as a police officer with
the St. Louis County Police Department in St. Louis, Missouri. During the last three years of my
previous employment, I was a Task Force Officer with the DEA. I am an investigative or law
enforcement officer within the meaning of Section 2510(7) of Title 18, United States Code; that
is, an officer of the United States who is empowered by law to conduct investigations of, and to
make arrests for offenses enumerated in Title 18, United States Code, Section 2516.

3. As a federal law enforcement officer, I have participated in the investigation of
narcotics-related offenses, resulting in the prosecution and conviction of numerous individuals and
the seizure of illegal drugs, weapons, stolen property, millions of dollars in United States currency
and other evidence of criminal activity. As a narcotics investigator, I have interviewed many
individuals involved in drug trafficking and have obtained information from them regarding

acquisition, sale, importation, manufacture, and distribution of controlled substances. Through my

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 2 of 20 Document 1
 

training and experience, J am familiar with the actions, habits, traits, methods, and terminology
utilized by the traffickers and abusers of controlled substances. J have participated in all aspects of
drug investigations, including physical surveillance, execution of search warrants, undercover
transactions, court-ordered wiretaps, analysis of phone and financial records, and arrests of
numerous drug traffickers. I have been the affiant on many search warrants. I have also spoken on
numerous occasions with other experienced narcotics case agents, both foreign and domestic,
concerning the methods and practices of drug traffickers and money launderers. Furthermore, I
have attended training courses which specialized in the investigation of narcotics trafficking and
money laundering. Through these investigations, my training and experience, and conversations
with other law enforcement personnel, I have become familiar with the methods used by drug
traffickers to manufacture, smuggle, safeguard, and distribute narcotics, and to collect and launder
trafficking-derived proceeds. I am further aware of the methods employed by major narcotics
organizations to thwart any investigation of their illegal activities.

4. Based upon my training and experience, as well as information relayed to me during
the course of my official duties, I know that a significant percentage of narcotics, specifically
marijuana, cocaine, heroin and methamphetamine, imported into the United States comes from
Mexico and enters the domestic market at various points along the southwest border of the United
States. Based on training and experience, I also know that a significant amount of cocaine,
marijuana, heroin and methamphetamine enters the United States through Mexico, which controls
the transportation and sale of cocaine, marijuana, heroin, and methamphetamine into the United
States.

5. Additionally, I know that illegal narcotic sales in the United States generate billions

of dollars annually, most of it in United States currency. Efforts to legitimize or "launder" this

2

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 3 of 20 Document 1
 

cash by the drug distributors are subject to detection because of intense scrutiny placed on large
financial transactions by U.S. banks. To avoid detection, the cartels developed a number of money
laundering systems to avoid financial transaction reporting requirements.

6. In addition, I have. also learned narcotic traffickers routinely utilize narcotics
proceeds to purchase assets, to include: real property and/or invest in legitimate business ventures.
By doing so, narcotics proceeds are introduced into the financial system. The narcotics traffickers
then utilize these assets to facilitate legitimate businesses designed to effectively launder drug
proceeds. Once the assets are no longer needed, they are sold, potentially for a profit. Based on
my training, experience, and conversations with other law enforcement officers, traffickers are
also known to take narcotics proceeds and smuggle them back to the source of supply for the drugs
through bulk currency transfers via vehicles or money orders.

7. Based on my experience in conducting criminal investigations of violations of the
Controlled Substances Act, I know that “Drug Trafficking Organizations” (DTOs) have developed
a number of methods to insulate their illegal activities from detection by law enforcement. These
methods are common to major DTOs to varying degrees of sophistication.

8. Based on my training, experience, and conversations with other law enforcement
officers, I know that distributors of marijuana, methamphetamine, cocaine, heroin, as well as other
controlled substances, often utilize cellular and “hardline” telephones. Additionally, I know that
drug dealers often change their phone numbers and cellular devices on a frequent basis in an
attempt to thwart law enforcement from tracking their phones as well as a means to conceal their
identities. Based on my training, experience, and conversations with other law enforcement
officers, I know that these individuals often use code words to discuss controlled substances and

methods of concealing controlled substances while talking on the telephone. Based on training,

3

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 4 of 20 Document 1
 

experience, and conversations with other law enforcement officers, I know that violators of the
controlled substances law often conduct extensive counter-surveillance to avoid law enforcement
detection.

9. Based upon training and experience, I know that narcotics-trafficking and money-
laundering organizations routinely utilize several operational techniques to sustain their illegal
enterprises. These practices are designed and implemented to achieve two paramount goals:
(1) the successful facilitation of the organization's illegal activities, including the importation and
distribution of controlled substances and the subsequent repatriation of the proceeds of that illegal
activity; and (2) the minimization of the exposure of organization members, particularly those
operating in management roles, from investigation and prosecution by law enforcement. More
specifically, based on my training and experience, I assert the following:

a. The more entrenched and sophisticated drug-trafficking organizations
routinely compartmentalize their illegal operations. The
compartmentalization of operations reduces the amount of knowledge
possessed by each member of the organization. This method of operation
effectively minimizes the potential damage an individual cooperating with
law enforcement could inflict on the organization and further reduces the
adverse impact of a particular law enforcement action against the
organization.

b. Members of these organizations routinely utilize communications facilities,
i.e. cellular telephones, to communicate directions and information about
the organization's illegal activities to other organization members.

C. During the course of these telephonic communications, organization
members routinely use coded references and encryption in an effort to elude
law enforcement detection.

d. The communication of time sensitive information is critical to the
successful conduct of these organizations’ illegal activities. The critical
nature of this information stems from the necessity of the organization's
management to provide direction for the importation and distribution of
narcotics, as well as, the subsequent laundering of the proceeds of those
illegal activities.

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 5of20 Document 1
 

 

e. Narcotics traffickers, and money launderers associated with them, often
confine their illegal telephonic communications to long-trusted
organizational members and other high-level narcotics traffickers in an
attempt to evade law enforcement and circumvent narcotics investigations;
and

f. Narcotics traffickers routinely utilize fictitious names, or other individuals,
in which to register pagers, telephones, vehicles, real property, and utility
services in order to avoid detection by law enforcement.

10. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. Throughout this affidavit,
reference will be made to case agents. Case agents are those federal, state, and local law
enforcement officers who have directly participated in this investigation, and with whom your
affiant has had regular contact regarding this investigation. This affidavit is intended to show
merely that there is sufficient probable cause for the requested warrant and does not set forth all
of my knowledge about this matter.

11. Based on the facts set forth in this affidavit, there is probable cause to believe that
violations of Title 21, United States Code, Sections 846, 841(a)(1), and 843(b) (conspiracy to
distribute controlled substances (cocaine and heroin) and use of a communication facility to
facilitate a drug-trafficking crime) are being committed, and will be committed by Rayvon
EDWARDS (Black Male, DOB: 07-21-1993), Elwonderick ROBINSON (Black Male, DOB:02-
26-1994), Javier BERRIOS (Hispanic Male, DOB: 03-02-1976), Chad ESSER (White Male,
DOB: 04-14-1981) and other associates of their drug trafficking organization (““BERRIOS DTO”)
who have yet to be identified. There is also probable cause to believe that the location information

described in Attachment B will-constitute evidence of these criminal violations, and will lead to

the identification of individuals who are engaged in the commission of these offenses.

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 6 of 20 Document 1
 

PROBABLE CAUSE

12. In February 2018, Wisconsin Department of Justice - Division of Criminal
Investigation (DCI) and members of the United States Drug Enforcement Administration -
Milwaukee (DEA) initiated a narcotics investigation regarding multiple individuals working
together to distribute large quantities of heroin and cocaine throughout Milwaukee, Wisconsin.
Two of those individuals were later identified as Javier BERRIOS, Paul LAVOE, and Chad
ESSER.

13. Case agents received information from a confidential source (hereinafter “CS #1”)
regarding the illegal drug trafficking activities of BERRIOS and LAVOE. CS #1 has been
providing reliable information to DCI since February, 2018. Specifically, CS #1 conducted
multiple controlled purchases of cocaine and heroin from BERRIOS and LAVOE.

14. Based upon my training and experience, I know that a “controlled buy” (and/or
controlled contact) is a law enforcement operation in which an informant purchases drugs from a
target. The operation is conducted using surveillance, usually audio and video taping equipment,
and pre-recorded purchase money. When an informant is used, he/she is searched for contraband,
weapons, and money before the operation, The informant is also wired with a concealed body
recorder and monitoring device. When the transaction is completed, the informant meets cases
agents at a pre-determined meet location and gives the purchased drugs and the
recording/monitoring equipment to the case agents. The informant is again searched for
contraband, weapons, and money. Additionally, all telephone calls made by the informant while
under the direction and control of case agents are recorded.

15. | CS #1 has provided information about the membership, structure, and customs of

the BERRIOS DTO. CS #1 has positively identified BERRIOS and LAVOE, members of the
6

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 7 of 20 Document 1
 

BERRIOS DTO, through Wisconsin Department of Transportation photographs. CS #1 has
conducted several, consensually-recorded conversations with BERRIOS and LAVOE, including
audio and video recordings with LAVOE and BERRIOS, both in person and on the telephone
during the course of this investigation. CS #1 has conducted controlled purchases of heroin and
cocaine from BERRIOS and LAVOE. CS #1's information concerning the BERRIOS DTO has
been corroborated by other confidential sources, specifically SOI#1 (see paragraph 23),
information obtained from various public databases, physical surveillance, and through controlled
drug purchases, money deliveries and consensually-recorded conversations and phone calls that
CS #1 had with BERRIOS and LAVOE. CS #1's information has never been found to be false or
misleading.

16. CS #1 has a criminal history that includes arrests for Possession of a Firearm by a
Felon, Possession with the Intent to Deliver Cocaine and Heroin, Possession of Marijuana and
Cocaine, Bail Jumping, Theft, and Criminal Damage to Property. CS #1 is receiving consideration
in connection with a pending drug case from the Milwaukee County District Attorney’s Office for
his/her cooperation with law enforcement.

17. CS #1 was interviewed by investigators in February, 2018 and provided detailed
information about the current and past drug-trafficking activities of Paul LAVOE and Javier
BERRIOS. CS #1 has been purchasing up to four and a half (4.5) ounces of cocaine, twice a week,
from BERRIOS and LAVOE for the past year and a half. CS #1 explained he/she always has to
call LAVOE, and LAVOE will then call BERRIOS at telephone (414) 301-0926 (hereafter
Predecessor Phone 1 (PP1)). LAVOE contacts BERRIOS in order to arrange a meeting between
CS #1 and BERRIOS at LAVOE’s business, “PL Power Cycles,” located at 1531 South 1st Street,

Milwaukee, Wisconsin. BERRIOS will then meet CS #1 at LAVOE’s business and sell cocaine

7

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 8 of 20 Document 1
and/or heroin to CS #1. CS #1 has made four controlled buys of cocaine and heroin from Paul
LAVOE and Javier BERRIOS, between February 14, 2018 and to March 27, 2018.

18. CS#1 stated BERRIOS also distributes large quantities of heroin to Desmond
LOVE (aka “YPN Rex.”). According to CS#1, LOVE is part of a Milwaukee-based rap music
group, with members utilizing the “YPN” moniker on their names. CS#1 stated the “YPN” stands
for “Young Paid Niggas” and “YPN” is believed to be a street gang operating in north Milwaukee,
Wisconsin. In addition to making/producing rap music, “YPN” is believed to be involved in violent
crimes, which include robbery, assault, and firearms-related crimes. Through an open-source
query of social media, investigators identified numerous Facebook profile accounts with “YPN”
linked (Friends) to the “YPN Rex” profile. These accounts depict photographs, and videos of male
subjects posing with assault-style rifles and handguns with extended magazines.

19. The information CS #1 provided has been corroborated by case agents through
controlled purchases of cocaine and heroin (as described below). For the reasons stated in
paragraphs 14 through 20, I consider CS #1 to be reliable.

20.  OnJuly 2", 2018, investigators conducted surveillance of “J Garage.” During their
surveillance, investigators observed BERRIOS at the business. Minutes later, investigators
observed a black male subject arrive at “J Garage” and carry a large white bag into the business.
Approximately five minutes later, the same male subject exited the business carrying the same
white bag and departed the area. Investigators later identified the male subject as Desmond LOVE,
an alleged member of the “YPN” (“Young Paid Niggas”) street gang. Based on their training and
experience, and the investigation to date, investigators believe LOVE had just conducted a
drug/money transaction with BERRIOS.

21. On November 16, 2018, investigators conducted surveillance of “J Garage” and

8

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 9 of 20 Document 1
 

observed a gold, 2-door BMW arrive at BERRIOS’ shop. Investigators observed a black male
subject, later identified as Rayvon EDWARDS, enter the business. EDWARDS stayed for a short
duration, before departing the area. Additionally, investigators later learned that EDWARDS is
currently on a GPS ankle monitoring device for a previous State of Wisconsin drug arrest.
Investigators have obtained historical GPS location information on EDWARDS’ device, which
showed it to make several stops at BERRIOS’ over the last several months.

22. Over the next several months, investigators continued to exploit all available
investigative leads into BERRIOS, including the identification of another predecessor phone
(PP2): (414) 915-4664. During this time, investigators learned that LAVOE was out of the
country. ‘In Spring 2019, LAVOE returned to the Milwaukee, Wisconsin area. Investigators
attempted to reconnect CS #1 to BERRIOS through LAVOE, however, LAVOE was unwilling to
contact BERRIOS for the drug/money transaction.

23. In late August 2019, investigators debriefed a Source of Information (SOI #1) who
provided information on members of the BERRIOS DTO. SOI #1 stated he/she knew BERRIOS
through an associate, identified as Manuel PEREZ JR. SOI #1 stated BERRIOS owned a vehicle
repair shop on West Stevenson Street near 76" Street in Milwaukee, Wisconsin. SOI#1 stated —
BERRIOS utilizes the shop to distribute heroin and cocaine. SOI #1 stated PEREZ JR. works at
BERRIOS’ shop. SOI #1 further stated that in June 2019, SOI #1 began visiting BERRIOS’ shop
(“J Garage,” 7520 W. Stevenson Street, Milwaukee, Wisconsin.) at the direction of PEREZ JR.
While there, PEREZ JR. introduced SOI#1 to BERRIOS and PEREZ SR. Approximately one
week later, PEREZ JR. brought SOI#1 to PEREZ JR.’s residence, located on South 71° Street near
West Orchard, West Allis, Wisconsin. While inside the residence, PEREZ JR. showed SOI#1

approximately six (6) kilograms of cocaine, and six (6) kilograms of heroin. PEREZ JR. and

9

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 10 of 20 Document 1
 

SOIJ#1 discussed their ability to distribute that amount of narcotics. They agreed that it would be
difficult to distribute the quantity of heroin and cocaine in a reasonable time frame. SOI#1 stated
he/she and PEREZ JR. then loaded the narcotics in SOI #1’s vehicle and drove to BERRIOS’s
shop. BERRIOS reluctantly received the narcotics and placed them inside his (BERRIOS) black
Mercedes SUV.

24. SOI #1 stated that he/she and PEREZ JR. obtained a second kilogram of cocaine
while at BERRIOS’ shop, which they divided in half. SOI #1 stated while waiting for the cocaine,
SOI #1 observed BERRIOS direct an employee, known to SOI #1 as “Chad,” to go elsewhere to
retrieve the cocaine. SOI #1 stated that “Chad” departed in an older-model Chevrolet Blazer and
then returned to the shop after a short while. SOI #1 stated “Chad” brought SOI#1 to “Chad’s”
vehicle, where “Chad” removed the kilogram of cocaine from inside, before handing the cocaine
to SOI#1. SOI#1 described “Chad” as a white male, mid-30’s, short stature. Investigators later
showed SOI#1 a surveillance photograph of ESSER (without identifiers), which SOI#1 positively
identified as “Chad”. Investigators believe “Chad” is Chad ESSER, as supported by multiple
surveillances of the shop, where ESSER is present, and observed operating an older-model
blue/black Chevrolet Blazer, with a white hood. SOIJ#1 stated he/she believed BERRIOS and
PEREZ SR. purposely avoid telephonic contact with their distributors, instead relying on PEREZ
JR. and ESSER to contact and meet with these individuals to further compartmentalize their DTO.

25. SOI#1’s criminal history includes traffic offenses (Operating after Revocation,
Reckless Driving and Operating while Intoxicated). SOI #1 is receiving consideration in
connection with a pending drug case from the Waukesha County District Attorney’s office for

his/her cooperation with law enforcement.

10

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 11 of 20 Document 1
 

26. On August 16, 2019, investigators conducted surveillance of EDWARDS, whose
GPS ankling monitoring device was showing to be in the area of North 60 Street and West
Chambers Street in Milwaukee, Wisconsin. Investigators observed EDWARDS previously
identified gold BMW parked in front of 2979 North 60" Street. At this time, investigators
observed EDWARDS entering/exiting a residence, later determined to be 2973 North 60" Street,
Milwaukee, Wisconsin. Investigators later observed EDWARDS exit the residence, talking on a
cellular telephone. At this same time, investigators observed a blue van pull onto West Chambers
Street, just west of North 60" Street. EDWARDS walked to the blue van and leaned into the open
driverside window. Moments later, EDWARDS returned to 2973 North 60" Street and the blue
van departed the area. Based on their training and experience, and the investigation to date,
investigators believe EDWARDS conducted a drug/money transaction with the occupant(s) of the
blue van.

27. In August 2019, investigators received information from a Milwaukee Police
Department Confidential Source (CS#2). CS#2 stated recently, he/she was driving around
Milwaukee, Wisconsin with a male subject identified as Khalil WAYLD, who CS#2 believes
utilizes EDWARDS as a heroin/cocaine source of supply. CS#2 stated at one point, WAYLD
exited the vehicle CS#2 was riding in, and left his (WAYLD’s) cellular telephone in the vehicle.
CS#2 took a screenshot photograph of the last number WAYLD was in contact with. The
photograph showed a received call from “Von Number Num..” and listed the number of 414-892-
3971 (TCP) at atime of 7:24 pm. CS#2 further provided WAYLD’s cellular telephone number
(414) 659-7589. CS#2 has positively identified EDWARDS from a photograph (without

identifiers).

11

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 12 of 20 Document 1
28. Investigators obtained telephone toll data on the TCP, which showed a high
frequency of contact with WAYLD (138 contacts from 07-21-2019 to 08-15-2019). Additionally,
the TCP was in frequent contact with cellular telephone (414) 766-3834, which is utilized by
ESSER (97 contacts between 07-20-2019 to 08-16-2019).

29. | CS#2 has a criminal history that includes convictions for Robbery Threat of Force,
and Felon in Possession of a Firearm. CS #2 is receiving consideration in connection with a
pending drug case from the Milwaukee County District Attorney’s Office for his/her cooperation
with law enforcement.

30. On September 23, 2019, the Honorable William E. Duffin, U.S. Magistrate
Judge, Eastern District of Wisconsin, authorized an order for a Pen Trap and Trace (App. No.
13210), and search warrant (Case No. 19MJ-1317) for GPS Precision Location Information (PLI)
on telephone (414) 766-3834, which is utilized by ESSER.

31. On September 27, 2019, investigators conducted surveillance of “J Garage,” which
is located at 7520 West Stevenson Street, Milwaukee, Wisconsin. During this time, investigators
monitored the court-authorized Pen Trap and Trace, and GPS PLI on ESSER’s telephone, who
was currently at the business. At approximately 10:14 a.m., ESSER received an in-coming call
from the TCP. Investigators remained in the immediate area of “J Garage,” and at approximately
11:18 a.m., investigators observed a black, 2-door Audi coupe pull into the business lot.
Investigators observed a black male subject (strongly resembling EDWARDS), walk over to
ESSER, who was sitting inside a red flatbed tow truck. The two parties appeared to briefly meet
near the open driver door of the tow truck, before the black male subject re-entered the black Audi
and departed the area. Investigators attempted to follow the vehicle as it began traveling at a high

rate of speed, and surveillance was terminated.

12

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 13 of 20 Document 1
 

32. On September 30, 2019, investigators conducted surveillance of 2973 North 60%
Street, Milwaukee, Wisconsin. At approximately 1:40 p.m., investigators established surveillance
in the immediate area, and observed a black, 2-door Audi coupe (similar vehicle observed at “J
Garage” on September 27, 2019) parked in the driveway of the above residence. Over the next
approximate two hours, investigators observed a black male subject, positively identified as
EDWARDS, repeatedly walk from the rear of the residence to the black Audi. EDWARDS opened
the driver and passenger doors numerous times, and also opened/closed the trunk numerous times.
Addtionally, investigators observed EDWARDS utilizing two cellular telephones while he walked
around the front yard of the residence.

33. Investigators also observed a silver, 4-door Audi sedan, parked directly behind the
black Audi. Investigators observed EDWARDS occasionally speak with the occupant of the silver
Audi, as it remained in the driveway of 2973 North 60" Street for the duration of the surveillance.
The silver Audi eventually departed the area, and investigators coordinated with the Milwaukee
Police Department to conduct an ID traffic stop of the silver Audi, bearing Wisconsin temporary
license H52-617. The driver (sole occupant) was identified as Elwonderick ROBINSON, B/M,
DOB: 02-26-1994.

34. Investigators conducted toll analysis on the TCP and identified cellular telephone
(262) 883-5043 through law enforcement databases as belonging to ROBINSON. The TCP and
ROBINSON are in frequent contact (48 contacts from 08-09-2019 to 08-17-2019).

35. On October 3, 2019, investigators utilized a Milwaukee Metropolitan Enforcement
Group (MMEG) confidential source (CS#3) to make a controlled purchase of approximately 0.5
grams of suspect heroin from a male subject known to CS#3 as “Keefe.” Prior to the drug/money

transaction, CS#3 was searched for illegal contraband, which met with negative results. CS#3 was

13

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 14 of 20 Document 1
 

provided $40.00 in pre-recorded buy funds, and driven to the meet location by an undercover agent
(U/C). The transaction occurred in the area of West Chambers and North 59" Street. During the
drug/money transaction, CS#3 entered a silver, 4-door Audi, bearing the same Wisconsin tempory
license as referenced in paragraph 33.

36. Following the drug/money transaction, investigators debriefed CS#3. Investigators
showed CS#3 a photograph of ROBINSON (without identifiers), which CS#3 positively identified
as “Keefe.” CS#3 further stated he/she has purchased heroin and cocaine from “Keefe” (hereafter
referred to as ROBINSON) for several years. CS#3 stated recently, during several of the
drug/money transactions, ROBINSON was occupying a black Audi and accompanied by another
black male subject. Investigators showed CS#3 a photograph of EDWARDS (without identifiers),
which CS#3 positively identified as the male subject who accompanied ROBINSON during
several drug/money transactions with CS#3.

37. Investigators conducted telephone toll analysis of the TCP and did not observe any
contact with the TCP and the cellular telephone number utilized by ROBINSON to distribute
narcotics to CS#3. Based on investigators’ training and experience, and the investigation to date,
investigators believe ROBINSON utilizes a secondary cellular telephone (262) 883-5043, to
distribute narcotics, and contacts EDWARDS on the TCP (to obtain narcotics from EDWARDS).

38. | CS#3 has a criminal history that includes traffic-related offenses. CS #3 is
receiving consideration in connection with a pending drug case from the Milwaukee County
District Attorney’s Office for his/her cooperation with law enforcement.

39. Based on their training and experience, and the investigation to date, investigators
believe EDWARDS is using the TCP to distribute narcotics in the Milwaukee, Wisconsin

metropolitan region. This belief is supported by contact between the TCP and ESSER, supported

14

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 15 of 20 Document 1
 

by physical surveillance of EDWARDS arriving/departing J Garage, and telephonic contact with
ROBINSON (co-conspirator and heroin distributor).

40. The affiant is trained and experienced in the administration of the Nark II, 07 Field
Test, which tests for the presence of cocaine and cocaine base. The affiant is also trained and
experienced in the administration of the Nark II, 11 Field Test, which tests for the presence of
heroin. The affiant has used both field tests in the past and found them to be reliable.

41. Case agents with DCI, DEA and Department of Homeland Security - Homeland
Security Investigations (HSI) are investigating Rayvon EDWARDS, Chad ESSER, Javier
BERRIOS, and other associates for conspiracy to distribute cocaine and heroin. The investigation
to date has included traditional law enforcement methods, including, but not limited to: controlled
buys, interviews with confidential sources and sources of information, information from other law
enforcement officers, documentary evidence, pen register, trap and trace, and telephone toll data,
recorded telephone calls with targets, and physical surveillance.

42. In my training and experience, J have learned that T-Mobile/Metro PCS is a
company that provides cellular telephone access to the general public. I also know that providers
of cellular telephone service have technical capabilities that allow them to collect and generate at
least two kinds of information about the locations of the cellular telephones to which they provide
service: (1) E-911 Phase II data, also known as GPS data or latitude-longitude data, and (2) cell-
site data, also known as “tower/face information” or cell tower/sector records. E-911 Phase II data
provides relatively precise location information about the cellular telephone itself, either via GPS
tracking technology built into the phone or by triangulating on the device’s signal using data from
several of the provider’s cell towers. Cell-site data identifies the “cell towers” (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and, in

15

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 16 of 20 Document 1
 

some cases, the “sector” (i.e., faces of the towers) to which the telephone connected. These towers
are often a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural
areas. Furthermore, the tower closest to a wireless device does not necessarily serve every call
made to or from that device. Accordingly, cell-site data is typically less precise that E-911 Phase
I data.

43. Based on my training and experience, I know that T-Mobile/Metro PCS can collect
E-911 Phase II data about the location of the TCP including by initiating a signal to determine the
location of the TCP, on T-Mobile/Metro PCS’s network or with such other reference points as
may be reasonably available.

44, Based on my training and experience, I know that T-Mobile/Metro PCS can collect
cell-site data about the Target Cell Phones

AUTHORIZATION REQUEST

45. Based on the foregoing, I request that the Court issue the proposed search warrant,
pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

46. I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal
Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice until
30 days after the collection authorized by the warrant has been completed. There is reasonable
cause to believe that providing immediate notification of the warrant may have an adverse result,
as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the Target
Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure would give
that person an opportunity to destroy evidence, change patterns of behavior, notify confederates,
and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). As further specified in Attachment B,

which is incorporated into the warrant, the proposed search warrant does not authorize the seizure

16

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 17 of 20 Document 1
of any tangible property. See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the warrant
authorizes the seizure of any wire or electronic communication (as defined in 18 U.S.C. § 2510)
or any stored wire or electronic information, there is reasonable necessity for the seizure for the
reasons set forth above. See 18 U.S.C. § 3103a(b)(2).

47. | further request that the Court direct T-Mobile/Metro PCS to disclose to the
government any information described in Attachment B that is within the possession, custody, or
control of T-Mobile/Metro PCS for a time period of 45 days from the date the warrant is signed.
I also request that the Court direct T-Mobile/Metro PCS to furnish the government all information,
facilities, and technical assistance necessary to accomplish the collection of the information
described in Attachment B unobtrusively and with a minimum of interference with T-
Mobile/Metro PCS’s services, including by initiating a signal to determine the location of the
Target Cell Phone on T-Mobile/Metro PCS’s network or with such other reference points as may
be reasonably available, and at such intervals and times directed by the government. The
government shall reasonably compensate T-Mobile/Metro PCS for reasonable expenses incurred
in furnishing such facilities or assistance.

48. I further request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phone outside of daytime hours.

17

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 18 of 20 Document 1
 

1.

ATTACHMENT A
Property to Be Searched
The cellular telephone assigned call number (414) 892-3971 , (the “Target Cell Phone”
whose service provider is T-Mobile/Metro PCS, a wireless telephone service provider

headquartered in Parsippany, New Jersey.

Information about the location of the Target Cell Phone that is within the possession,
custody, or control of T-Mobile/Metro PCS if needed: including information about the
location of the Target Cell Phone if the telephone and/or telephones is and/or are

subsequently assigned a different call number.

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 19 of 20 Document 1
 

ATTACHMENT B
Particular Things to be Seized

All information about the location of the Target Cell Phone described in Attachment A
for a period of forty-five days from the date the warrant is signed, during all times of day and night.
“Information about the location of the Target Cell Phone” includes all available E-911 Phase II
data, GPS data, latitude-longitude data, and other precise location information, as well as all data
about which “cell towers” (i.e., antenna towers covering specific geographic areas) and “sectors” |
(i.e., faces of the towers) received a radio signal from the cellular telephone described in
Attachment A.

To the extent that the information described in the previous paragraph (hereinafter,
“Location Information”) is within the possession, custody, or control of T-Mobile/Metro PCS , T-
Mobile/Metro PCS is required to disclose the Location Information to the government. In addition,
T-Mobile/Metro PCS must furnish the government all information, facilities, and technical
assistance necessary to accomplish the collection of the Location Information unobtrusively and
with a minimum of interference with T-Mobile/Metro PCS’s services, including by initiating a
signal to determine the location of the Target Cell Phone on T-Mobile/Metro PCS’s network or
with such other reference points as may be reasonably available, and at such intervals and times
directed by the government. The government shall compensate T-Mobile/Metro PCS for
reasonable expenses incurred in furnishing such facilities or assistance.

This warrant does not authorize the seizure of any tangible property. In approving ‘this
warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).

Case 2:19-mj-00935-NJ Filed 12/06/19 Page 20 of 20 Document 1
